Citation Nr: 0006496	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-06 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for cancer of the 
larynx, claimed as secondary to smoking in service.

3.  Entitlement to service connection for peripheral arterial 
disease, claimed as secondary to smoking in service.

4.  Entitlement to service connection for arthralgia of 
multiple joints, claimed as secondary to smoking in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1952 to March 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1995 by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence that 
he developed nicotine dependence during his period of 
service.

2.  The veteran has not presented any competent evidence of a 
link between the current residuals of cancer of the larynx 
and his period of service, to include smoking during service.

3.  The veteran has not presented any competent evidence of a 
link between the current peripheral arterial disease and his 
period of service, to include smoking during service.

4.  The veteran has not presented any competent evidence of a 
link between the current arthralgia of multiple joints and 
his period of service, to include smoking in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for nicotine addiction 
is not well grounded. 38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for cancer of the 
larynx, claimed as secondary to smoking in service, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for peripheral arterial 
disease, claimed as secondary to smoking in service, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The claim for service connection for arthralgia of 
multiple joints, claimed as secondary to smoking in service 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The appellant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the appellant with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as cardiovascular disease or a malignant tumor is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

I.  Entitlement To Service Connection For Nicotine Addiction.

The veteran testified during a hearing held in May 1998 that 
he started smoking heavily in service.  He reported that he 
had tried a few cigarettes before service, but that it did 
not become an addiction until during service.  In addition to 
his own testimony, the veteran has presented lay statements 
dated in October 1997 from his brother and former neighbors 
which are to the effect that the veteran was a heavy smoker 
when he returned from service.   

The veteran's service medical records do not contain any 
references to smoking or nicotine dependence.  The report of 
a VA examination conducted in August 1988 shows that the 
examiner recorded a history which indicated that the veteran 
had smoked since age 13.  Nevertheless, the veteran's recent 
account of having started smoking during service may be 
presumed to be true for the purpose of determining whether 
his claim is well-grounded.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

Significantly, however, for a claim for service connection 
for nicotine dependence to be well-grounded, the veteran must 
also present competent evidence of a link between his period 
of service and his post-service nicotine dependence.  See VA 
General Counsel Opinion 19-37 (May 13, 1997) [hereinafter 
G.C. Prec. 19-97].  See also Steele v. West, No. 97-1752 
(United States Court of Appeals for Veterans Claims, Feb. 16, 
1999) (single judge non-precedent opinion).

The appellant's own opinion and the opinions expressed in the 
lay statements that he developed nicotine dependence that was 
related to service are not enough to support the claim.  Lay 
persons, such as the appellant, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a claimant 
does not meet his burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the claimant presents only lay testimony by 
persons not competent to offer medical opinions).  A claimant 
is competent to testify as to the symptoms that he 
experienced, but is not competent to render a medical opinion 
regarding the significance of those symptoms.  See McIntosh 
v. Brown, 4 Vet. App. 553, 560 (1993).

In summary, the veteran has not presented any competent 
evidence of a link between any post-service nicotine 
dependence and his period of service.  In other words, he has 
failed to present a medical opinion showing that he developed 
nicotine dependence in service.  In fact, there is no medical 
evidence whatsoever showing that the veteran has ever had 
nicotine dependence.  Accordingly, the Board concludes that 
the claim for service connection for nicotine addiction is 
not well-grounded.



II.  Entitlement To Service Connection For Cancer of the 
Larynx
Claimed As Secondary To Smoking In Service. 

The veteran's service medical records do not contain any 
evidence of the presence of laryngeal cancer.  The report of 
a medical examination conducted upon separation from service 
shows that the veteran's mouth and throat were normal.  There 
is also no evidence that laryngeal cancer was manifest within 
one year after separation from service.  During the hearing 
held in May 1998, the veteran conceded that the cancer was 
not diagnosed until 1992.  

The veteran contends that, even if nicotine dependence did 
not begin during service, his smoking during service was 
enough to cause subsequent cancer of the larynx.  In support 
of his claim, he has presented a note from a VA physician 
dated in February 1992 which is to the effect that the 
veteran's laryngeal cancer is related to smoking.  However, 
the physician does not state that it is associated with the 
smoking which the veteran did during his period of active 
service which lasted less than four years, as opposed to 
being associated with the smoking which he did for many more 
years after his separation from service.

Again, for such a claim to be well-grounded, the post-service 
laryngeal cancer must be medically linked to smoking in 
service.  See G.C. Prec. 19-97.  No such medical evidence has 
been presented, and neither the veteran nor the persons 
providing written statements on his behalf are competent to 
render such an opinion.  Absent competent evidence of a link 
between any current residuals of laryngeal cancer and smoking 
during service, the Board must conclude that the claim for 
service connection for cancer of the larynx, claimed as 
secondary to smoking in service, is not well grounded.

III.  Entitlement To Service Connection For Peripheral 
Arterial Disease,
 Claimed As Secondary To Smoking In Service.

The veteran's service medical records do not contain any 
references to peripheral arterial disease.  The report of a 
medical examination conducted for the purpose of the 
veteran's separation from service in March 1956 shows that 
clinical evaluation of the veteran's vascular system was 
normal.  There is also no evidence that peripheral arterial 
disease was manifest to a compensable degree within the first 
year after separation from service.  The earliest medical 
evidence pertaining to peripheral arterial disease is from 
many years after the veteran's separation from service.  

The Board notes that the veteran has presented a medical 
opinion from a VA physician dated in April 1999 which 
contains the following comments:

[The veteran] has been followed by me for 
over the last 3 years for his primary 
medical care.  He has leg pain that is 
likely peripheral arterial occlusion.  
This is most likely, given his previous 
smoking history, and its association with 
peripheral vascular disease.

In reviewing this medical opinion, the Board notes that the 
VA physician appears to indicate that the veteran's 
peripheral arterial disease is associated with smoking, but 
he does not state that it is associated with the smoking 
which the veteran did during his relatively short period of 
active service, as opposed to being associated with the 
smoking which he did for many more years after his separation 
from service.  

In summary, the veteran has not presented any competent 
evidence of a link between the current peripheral arterial 
disease and his period of service, to include smoking during 
service.  Accordingly, the Board concludes that the claim for 
service connection for peripheral arterial disease, claimed 
as secondary to smoking in service, is not well grounded.

IV.  Entitlement To Service Connection For Arthralgia Of 
Multiple Joints,
 Claimed As Secondary To Smoking In Service.

The veteran's service medical records do not contain any 
references to arthralgia or arthritis.  The report of a 
medical examination conducted for the purpose of the 
veteran's separation from service in March 1956 shows that 
clinical evaluation of the veteran's musculoskeletal features 
was normal.  There is also no evidence that arthritis was 
manifest to a compensable degree within the first year after 
separation from service.  The earliest medical evidence 
pertaining to arthralgia is from many years after the 
veteran's separation from service.  

The appellant has stated that articles pertaining to 
scientific studies show a possible relationship between 
arthralgia and smoking.  The Board notes, however, that none 
of the magazine and newspaper articles submitted by the 
veteran contain such an opinion.  Moreover, the studies cited 
by the veteran presumably pertained to persons other than the 
veteran.  Therefore, the articles cannot be said to contain 
medical opinion demonstrating that the veteran's arthralgia 
was attributable to smoking in service.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  See also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996).  

In summary, the veteran has not presented any competent 
evidence of a link between the current arthralgia of multiple 
joints and his period of service, to include smoking in 
service.  Accordingly, the Board concludes that the claim for 
service connection for arthralgia of multiple joints, claimed 
as secondary to smoking in service is not well grounded.

The Board is not aware of any additional evidence which could 
serve to well ground the veteran's claims.  As the duty to 
assist has not been triggered here by a well-grounded claim, 
the Board finds that the VA has no obligation to further 
develop the veteran's claims.  Accordingly, the Board is not 
required to remand the case for further evidentiary 
development.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 F.3d at 
1464; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).





ORDER

1.  Service connection for nicotine dependence is denied.

2.  Service connection for cancer of the larynx, claimed as 
secondary to smoking in service, is denied.

3.  Service connection for peripheral arterial disease, 
claimed as secondary to smoking in service, is denied.

4.  Service connection for arthralgia of multiple joints, 
claimed as secondary to smoking in service, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

